Citation Nr: 0615262	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shell-fragment wound to the jaw.

3.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shell-fragment wound to the neck.

4.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shell-fragment wound of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.  
He is a recipient of the Purple Heart. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in February 2006 before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2006).  A transcript of the hearing is 
associated with the claims file.

Although the issue of entitlement to service connection for 
hip disability was addressed in a statement of the case, the 
veteran did not include this issue in the substantive appeal 
submitted in response to the statement of the case.  In 
addition, he confirmed at the February 2006 videoconference 
hearing that he was not seeking appellate review with respect 
to the hip issue.  The Board will limit its consideration 
accordingly. 


FINDINGS OF FACT

1.  Kyphosis and scoliosis were found on the veteran's 
examination for entrance onto active duty; neither increased 
in severity during the veteran's military service.

2.  The veteran has congenital defect at L1-2.

3.  No other chronic back disorder was present during service 
or manifested within one year of the veteran's discharge from 
service, nor is any such disorder etiologically related to 
service.

4.  The residuals of a shell-fragment wound of the jaw are 
manifested by a thin 2-inch scar that is not disfiguring, 
symptomatic or productive of functional impairment.

5.  The residuals of a shell-fragment wound of the neck are 
manifested by a small, nondisfiguring entry scar and some 
pain on movement of the neck, with no other residual 
disability.

6.  The residuals of a shell-fragment wound of the left knee 
are manifested by X-ray evidence of arthritis with pain on 
motion; extension is full, flexion is not limited to less 
than 45 degrees, and there is no instability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306(a) (2005).

2.  The criteria for a disability rating higher than 10 
percent for residuals of a shell-fragment wound of the jaw 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).

3.  The criteria for a disability rating higher than 10 
percent for residuals of a shell-fragment wound of the neck 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5322 (2005).

4.  The criteria for a disability rating higher than 10 
percent for residuals of a shell-fragment wound of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for back disability 
and increased disability ratings for shell-fragment wound 
residuals.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the record reflects that the originating agency 
provided the veteran with notice that substantially complied 
with the VCAA requirements, to include notice that the 
veteran submit any pertinent evidence in his possession, by 
letter mailed in February 2005, subsequent to the initial 
adjudication of the claims.  Similar letters were also sent 
in August 2002 and October 2003.  Although the veteran has 
not been provided with notice of the type of evidence 
necessary to establish a disability ratings or effective date 
for the service connection for back disability, and has not 
been provided notice of the type of evidence necessary to 
establish effective dates for increased disability ratings, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's back disability.  
Consequently, no disability rating or effective date will be 
assigned.  The Board has also determined that increased 
ratings are not warranted for any of the shell-fragment wound 
residuals, so no effective date will be assigned.  In sum, 
the failure to provide notice with respect to those elements 
is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
private medical records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Although a VA medical opinion addressing the etiology of the 
veteran's back has not been obtained, the Board has 
determined that no such opinion is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an opinion would substantiate the claim.  In this 
regard, the Board notes that any such opinion supporting the 
claim would necessarily be based upon history reported by the 
veteran that the Board has determined to be unreliable.

The Board also notes that the veteran reported in a letter 
received in July 2005 that a VA doctor at the pain clinic 
told him in approximately February 2005 that the loads he 
carried during service had a very negative effect on his 
spinal column.  He requested that those records be obtained.  
A review of the record shows that the RO obtained those 
records prior to issuing the April 2005 supplemental 
statement of the case.  There is no such opinion noted in 
those records.  The veteran also testified at his February 
2006 hearing that a VA physician provided a statement 
relating an aggravation of the veteran's back disability to 
service.  The veteran was afforded an additional 60 days to 
obtain that record and submit it.  He stated that he would; 
however, to date, he has not done so.

The veteran also stated at his February 2006 hearing that he 
had received treatment from a private physician and he agreed 
to submit those records.  He was afforded 60 days to do so.  
To date, no additional records have been received.  The 
veteran was clearly apprised of the need for those records 
and he agreed to provide them.  He has not requested any 
assistance from VA in obtaining the records.  Under the 
circumstances, the Board finds that there is no further duty 
to assist the veteran in obtaining these records.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran

Accordingly, the Board will address the merits of the claims.


Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests a arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has a congenital defect of the 
spine that was aggravated during his military service.  The 
medical evidence confirms that he currently has congential 
fusion at L4-5.  There is no medical evidence suggesting that 
this is anything other than a congential defect for which 
service connection is precluded.  

The veteran's service entrance examination disclosed kyphosis 
and scoliosis with left shoulder drop.  Therefore, the 
presumption of soundness does not attach to either of these 
abnormalities.  The service medical records are otherwise 
negative for evidence of any back disorder or abnormality.  
In addition, the veteran's back was found to be normal on the 
examination for discharge, there is no medical evidence of 
any back disorder until more than 25 years after the 
veteran's discharge from service, medical evidence suggesting 
that the kyphosis or scoliosis increased in severity during 
or as a result of service, or medical evidence suggesting 
that any currently present back disorder is etiologically 
related to service.

Moreover, although the veteran filed a service connection 
claim for another disability in March 1970, and was afforded 
a VA examination in October 1970, and he did not report any 
problems with respect to the back either to VA or to the 
examiner at that time.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

Consistent with the record, but contrary to the veteran's 
current statements, the veteran's private physician reported 
in January 1999 that the veteran had not had any problems 
with his back until the early 1990s.  Also, in a December 
2000 report, the veteran stated that he had been experiencing 
back pain for 8 to 9 years.  To the extent that the veteran's 
current contentions are in conflict with statements to the 
contrary he made previously, the Board finds the 
contemporaneous statements made by the veteran to health care 
providers in the context of medical treatment to be more 
probative than statements made to VA in the context of a 
claim for monetary benefits.  The Board must acknowledge the 
role of self-interest in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

While the veteran now claims, as reported in an August 2004 
pain clinic note, that he had problems with his back in 
service due to carrying heavy loads, these recent statements 
are at odds with the medical record.  A veteran's version of 
events from the past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder.  See Curry v. Brown, 7 
Vet. App. 59 (1994).  See also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) [the Board is not required to accept a 
veteran's uncorroborated testimony that is in conflict with 
service medical records]. 

In any event, in view of the medical evidence demonstrating 
that the veteran has a congenital defect of the spine, the 
report of the service entrance examination showing that he 
was found to scoliosis and kyphosis of the spine, and the 
absence of any medical evidence that either abnormality 
increased in severity during or as a result of service, that 
arthritis was manifested within one year of his discharge 
from service, or that any current back disability is 
etiologically related to service, service connection is not 
in order for back disability.

The Board has considered the benefit-of-the-doubt rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).



Shell-Fragment Wound of the Jaw

The veteran is currently assigned a 10 percent rating for 
scaring under 38 C.F.R. § 4.118, Diagnostic Code 7804 for his 
service-connected shell fragment wound of the neck.  

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for scars that are superficial and painful on examination.  
The 10 percent level is the maximum rating provided under 
Diagnostic Code  7804.  Accordingly, a higher rating is not 
available.

The Board has considered whether selection of another 
diagnostic code is appropriate; however, given the finding of 
the January 2000 VA examiner that there is no residual 
symptomatic abnormality and no residual functional muscle 
damage, Diagnostic Code 7805 (limitation of function) would 
not be appropriate.  Diagnostic Codes 7802 and 7803 also have 
maximum 10 percent ratings.  

Diagnostic Code 7801 applies to scars other than on the head, 
face, or neck that are deep or that cause limited motion.  A 
20 percent rating under that code requires a scar that 
exceeds 12 inches.  Again, in light of the January 2000 
finding that there is no residual functional muscle damage or 
residual symptomatic abnormality, and in light of the 
description of the scar as thin and 2 inches in length (3 cm 
on examination in November 2002), this code would not be 
appropriate.  

Diagnostic Code  7800 applies to disfigurement of the head, 
face, or neck.  Under that code, a 10 percent rating is for 
assignment where there is one characteristic of 
disfigurement.  A 30 percent rating requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  



The eight characteristics of disfigurement, for purposes of 
evaluation are: 

1.	Scar 5 or more inches (13 or more cm.) in length.
2.	Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
3.	Surface contour of scar elevated or depressed on 
palpation.
4.	Scar adherent to underlying tissue.
5.	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
6.	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.).
7.	Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).
8.	Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.)

See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2005).

On examination in January 2000, none of the characteristics 
of disfigurement was found, nor is there any other current 
medical evidence of such.

In light of the objective evidence of record, the Board finds 
no other diagnostic code that is appropriate to evaluate the 
veteran's scar of the jaw.  As a higher rating is not 
available under Diagnostic Code 7804, there is no basis to 
grant a higher rating.

The Board has also considered the former version of 38 C.F.R. 
§ 4.118, in effect prior to August 30, 2002, to see if those 
regulations would prove more favorable to the veteran.  See 
VAOGCPREC 7-2003.  However, given the evidence discussed 
above with respect to the size of the scar and the lack of 
any significant disfigurement associated with it, a rating 
higher than 10 percent is not warranted under either version 
of the rating schedule.  


Shell-Fragment Wound of the Neck

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5322 [Muscle Group XXII] 
for his service-connected shell fragment wound of the neck.  

Under Diagnostic Code  5322, a 10 percent rating is to be 
assigned where there is moderate disability of the muscles.  
A 20 percent rating requires moderately severe disability of 
the muscles, and a 30 percent rating requires severe 
disability of the muscles.  

VA regulations provide guidance for what constitutes moderate 
and moderately severe disability of the muscles.  Moderate 
disability of muscles stems from through and through or deep 
penetrating wounds of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, with residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (d)(2) (i) (2005).

History and complaints related to moderate disability of the 
muscles would include service department record or other 
evidence of in-service treatment for the wound.  There should 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability (see 
below), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  38 C.F.R. § 4.56 (d)(2) (ii) (2005).

Objective findings for moderate disability of the muscles 
should include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2) (iii) (2005).

Moderately severe disability of muscles is manifested by 
through and through or deep penetrating wounds by a small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56 (d)(3) (i) 
(2005).

History and complaints related to moderately severe 
disability of the muscles would include service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There should 
also be a record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, evidence 
of inability to keep up with work requirements.  38 C.F.R. 
§ 4.56 (d)(3) (ii) (2005).

Objective findings for moderately severe disability of the 
muscles should include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (d)(3) (iii) (2005).

The veteran's injury is not a through and through or deep 
penetrating wound.  There is an entry scar noted on 
examination in June 2005, but no exit scar.  

There is no history of debridement or prolonged infection.  
There is no evidence of hospitalization of any duration for 
the in-service injury, and indeed, no record of the injury in 
the service medical records.  

There is also no evidence consistent with sloughing of soft 
parts or intermuscular scarring; and there is no indication 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  The January 
2000 VA examiner noted no loss of deep fascia, muscle 
substance or normal firm resistance of the muscle.  There was 
no tissue loss.  The June 2005 examiner noted no tissue loss, 
no tendon, joint or nerve damage, no muscle herniation, and 
no adhesions.  While the September 2001 VA examiner noted 
some soreness associated with motion of the neck, there was 
no underlying tissue loss noted.   

With respect to muscle strength, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

In the veteran's case, tests of strength and endurance 
compared with sound side did not demonstrate positive 
evidence of impairment, and did not suggest an inability of 
the veteran to keep up with work requirements.  On 
examination in June 2005, there was no muscle pain or tremor.  
Muscle strength was good, and there was no functional loss.  
The examiner noted no associated injury.  In January 2000, 
the examiner stated that there was no decrease in strength 
associated with the injury, which was of no functional 
consequence.  

Based on the objective findings of record, it is clear that 
the degree of severity of the veteran's muscle injury of the 
neck does not more nearly approximate moderately severe than 
moderate.  The principal objective finding is that there is 
some soreness with movement of the neck.  However, the 
January 2000 examiner found that there was no functional 
consequence; therefore, this is not deemed to be significant.  
The evidence shows that there is little residual from the 
injury other than a small scar.  

The Board has considered whether a higher rating or a 
separate rating should be assigned on the basis of the scar, 
but based on its size, lack of disfigurement and superficial 
nature, a compensable rating is not warranted under any of 
the codes for rating scars (see 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805, set out in more detail above).  Objectively, 
on examination in June 2005, the wound measured 1 inch by 
1.25 inches.  On examination in January 2000, the scar was 
noted as nontender, thin and not disfiguring.  There was no 
pain associated with the scar.  There was no adherence, 
breakdown or significant depression.  The color was barely 
perceptible.  The veteran's skin was described as normal.  
Similarly, on examination in September 2001, while there was 
some pain in the neck on moving, the examiner in fact noted 
no scar.  There was no tenderness to palpation, no adherence, 
no ulcerations or skin breakdowns, and no elevation or 
depression of the scar.  The skin had normal texture and 
color.  There was no inflammation, edema or keloid formation.  
There was no disfigurement.  

The Board has also considered the veteran's statements.  In a 
July 2005 letter the veteran disagreed with the finding of 
the June 2005 examiner that there was no nerve damage.  
However, while the veteran is competent to describe his 
symptoms, as a lay person, he is not competent to diagnose a 
nerve injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His statements are not afforded significant 
weight in light of the consistent objective findings showing 
no more than slight disability.  

Accordingly, the Board concludes that an increased rating for 
the veteran's neck disability is not in order.

Shell-Fragment Wound of the Left Knee

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 [arthritis due to 
trauma] for his service-connected shell fragment wound of the 
left knee.  That code provides for a rating under Diagnostic 
Code 5003 [degenerative arthritis], which in turn rates on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Diagnostic Codes 5260 and 5261 govern limitation of flexion 
and extension of the knee, respectively.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned where there is 
flexion limited to 45 degrees.  A 20 percent rating requires 
flexion that is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent rating is assigned where there is 
extension that is limited to 10 degrees.  A 20 percent rating 
requires extension that is limited to 15 degrees.  

The objective evidence of record shows essentially normal 
range of motion of the left knee.  See 38 C.F.R. § 4.71a, 
Plate II (2005).  On VA examination in June 2005, the veteran 
had extension to 0 degrees and flexion to 130 degrees.  The 
veteran experienced pain at the extent of flexion and stopped 
at that point.  Similarly, on examination in August 2003, the 
veteran's range of motion was measured from 0 degrees to 120 
degrees.  In November 2002, the examiner noted full range of 
motion from 0 degrees to 130 degrees.  On examination in 
January 2000, the veteran had flexion to 140 degrees.  A 
March 2002 VA outpatient treatment note shows good range of 
motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2005) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2005) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2005) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The June 2005 examiner reported that the veteran stopped 
flexion at the point of onset of pain, which was 130 degrees.  
He reported no fatigue, weakness or lack of endurance.  
Repetitive motion did not cause any decrease in range of 
motion.  There was no abnormal movement or guarding of 
movement.  The January 2000 VA examiner noted that the 
veteran had no weakness or fatigue, and that he has had no 
flare-ups.  He does not use any assistive crutch, brace or 
the like since he has had no difficulty with locomotion.  

Based on the objective evidence of record, it is clear that 
the disability does not warrant a compensable rating for 
limitation of extension or more than a 10 percent rating for 
limitation of flexion.  

The Board has considered whether another diagnostic code is 
appropriate; however, given the finding of the June 2005 
examiner that there was no abnormal movement, and the 
findings of the June 2005, January 2000, and August 2003 VA 
examiners, and the finding reported in a March 2002 VA 
outpatient treatment note that there was no instability of 
the knee, Diagnostic Code 5257, governing lateral instability 
and subluxation, is not appropriate and would not afford the 
veteran even the minimum compensable rating.  

The Board has considered whether a higher rating or a 
separate rating might be assigned on the basis of the 
veteran's left knee scar; however, the November 2002 examiner 
could not even identify the scar.  The January 2000 VA scars 
examiner described it as faint, thin, nontender, not 
disfiguring, barely visible, and with color nearly that of 
the skin.  The January 2000 VA joints examiner described the 
scar as superficial.  Based on its size, lack of 
disfigurement and superficial nature, a compensable rating is 
not warranted under any of the scar codes (see 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805, set out in more detail 
above).  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected knee 
symptomatology.  He has described suffering pain, especially 
with climbing and descending stairs, as he is required to do 
at work.  The Board has in fact discussed and evaluated his 
statements in conjunction with the medical evidence above.  
However, to the extent that the veteran's statements indicate 
that his knee disability is more severe than is reflected in 
the objective medical evidence, the Board finds that the 
objective evidence outweighs his statements.  The veteran is 
competent to report his symptoms, however, he is not 
competent to diagnose or evaluate his symptomatology; and, 
like all evidence, his self reports must be evaluated in the 
light of the entire record, as well as his personal interest 
in the claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

Accordingly, an increased rating for the veteran's left knee 
disability is not in order.


Extra-Schedular Consideration

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
jaw, neck, or left knee disability and that the 
manifestations of those disabilities are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  




ORDER

Service connection for a back disability is denied.

A rating higher than 10 percent for residuals of a shell-
fragment wound to the jaw is denied.

A rating higher than 10 percent for residuals of a shell-
fragment wound to the neck is denied.

A rating higher than 10 percent for residuals of a shell-
fragment wound to the left knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


